Valente, J.
The plaintiff, a sovereign state, brings suit in this court to recover the purchase price of certain wire which it alleges it sold and delivered to the defendant, a domestic corporation. The defendant sets up a counterclaim based upon plaintiff’s failure to deliver *689certain quantities of nails which it had sold to the defendant. A demurrer is interposed by plaintiff to this counterclaim on the ground that the court has not jurisdiction of the subject thereof. The Republic of France, a friendly foreign sovereign power, may not be sued in our courts without its consent, and by bringing this suit it has not waived this immunity to the extent that the defendant may ask for affirmative relief against it. Kingdom of Roumania v. Guaranty Trust Co., 250 Fed. Repr. 341. While, in the circumstances of this case, the defendant might set up a counterclaim which arose out of the same transaction declared on in the complaint, and then only to the extent necessary to defeat it, an affirmative judgment against the plaintiff may not be rendered without its consent. The counterclaim alleges a distinct and collateral transaction in no way connected with the cause of action pleaded in the complaint. People v. Dennison, 84 N. Y. 272. Demurrer to said counterclaim sustained, with costs, and said counterclaim dismissed.
Ordered accordingly.